Case 2:19-cv-00040-JRG-RSP Document 112 Filed 08/02/19 Page 1 of 5 PageID #: 1897



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  IMPLICIT, LLC,                                  §
       Plaintiff,                                 §
                                                  §
  v.                                              §
                                                  §
  IMPERVA, INC.                                   §
                                                           Case No. 2:19-cv-00040-JRG-RSP
                                                  §
                                                                     LEAD CASE
                                                  §
  FORTINET, INC.                                  §
                                                           Case No. 2:19-cv-00039-JRG-RSP
                                                  §
                                                  §
  JUNIPER NETWORKS, INC.                          §
                                                           Case No. 2:19-cv-00037-JRG-RSP
                                                  §
                                                  §
  SOPHOS LTD.                                     §
                                                           Case No. 2:19-cv-00042-JRG-RSP
                                                  §
          Defendants.                             §

                                     E-DISCOVERY ORDER

          The Court ORDERS as follows:

  1.     This order supplements all other discovery rules and orders. It streamlines Electronically

  Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

  determination” of this action, as required by Federal Rule of Civil Procedure 1.

  2.     This order may be modified in the court’s discretion or by agreement of the parties.

  The parties shall jointly submit any proposed modifications within 30 days after the Federal

  Rule of Civil Procedure 16 conference. If the parties cannot resolve their disagreements

  regarding these modifications, the parties shall submit their competing proposals and a summary of

  their dispute.

  3.     A party’s meaningful compliance with this order and efforts to promote efficiency

  and reduce costs will be considered in cost-shifting determinations.



                                                -1-
Case 2:19-cv-00040-JRG-RSP Document 112 Filed 08/02/19 Page 2 of 5 PageID #: 1898



  4.       Absent a showing of good cause, general ESI production requests under Federal Rules

  of Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of this

  Court, shall not include metadata, other than for the following fields: the date and time that the

  document was created, the author, and/or the custodian, shall generally be included in the

  production if such fields exist.

  5.       Federal Rule of Civil Procedure 26(b)(1) as amended effective December 1, 2015,

  regarding proportionality of discovery will apply to this case, namely, that the scope of discovery

  will be proportional to the needs of the case, considering the importance of the issues at stake in

  the action, the amount in controversy, the parties’ relative access to relevant information, the

  parties’ resources, the importance of discovery in resolving the issues, and whether the burden or

  expense of the proposed discovery outweighs its likely benefit.

  6.       Absent agreement of the parties or further order of this court, the following parameters

  shall apply to ESI production:

         A.      General Document Image Format. Each electronic document shall be produced

         in single-page Tagged Image File Format (“TIFF”), Joint Photographic Experts Group

         (“JPEG”) format, or in multi-page PDF format. TIFF or JPEG files shall be single page,

         and produced documents shall be named with a unique production number followed by

         the appropriate file extension. If produced in a different format in a prior case, a given

         electronic document may be produced in the same format as in the prior case. To the

         extent that the Producing Party is reproducing documents it received from a third party,

         those documents shall be produced with the metadata the Producing Party received them

         with intact to the extent reasonably available. Documents produced in native format shall

         indicate the confidentiality designation in a corresponding TIFF or JPEG slip sheet or in



                                                 -2-
Case 2:19-cv-00040-JRG-RSP Document 112 Filed 08/02/19 Page 3 of 5 PageID #: 1899



        the filename of the native file. Load files shall be provided to indicate the location and

        unitization of the TIFF, JPEG, or PDF files. If a document is more than one page, the

        unitization of the document and any attachments and/or affixed notes shall be maintained

        as they existed in the original document.

        B.      Text-Searchable Documents. Documents shall be produced in a text-searchable

        format. To the extent practicable, each individual document based on an electronic file

        should be accompanied by a corresponding text file containing the searchable text for the

        document.

        C.     Footer. Each document image (excluding native documents) shall contain a footer

        with a sequentially ascending production number.

        D.     Native Files. A party that receives a document produced in a format specified

        above may make a reasonable request to receive the document in its native format, and

        upon receipt of such a request, the producing party shall produce the document in its native

        format if practicable.

        E.     No Backup Restoration Required. Absent a showing of good cause, no party need

        restore any form of media upon which backup data is maintained in a party’s normal or

        allowed processes, including but not limited to backup tapes, disks, SAN, and other forms

        of media, to comply with its discovery obligations in the present case.

        F.     Voicemail and Mobile Devices. Absent a showing of good cause, voicemails,

        PDAs, text messages, instant messages and chats (including but not limited to internal

        corporate chat and communication platforms), and mobile phones are deemed not

        reasonably accessible and need not be collected and preserved.




                                                -3-
Case 2:19-cv-00040-JRG-RSP Document 112 Filed 08/02/19 Page 4 of 5 PageID #: 1900



         G.      Production Media. Documents shall be produced on external hard drives, USB

         drives, CDs, or DVDs; production by FTP rather than on hard media will be acceptable;

         and production by email is acceptable provided that the receiving party's designated email

         address for accepting service of the production is used and the producing party has not

         received any error or return message indicating that the service email was not received or

         sent successfully. Each piece of production media or production by FTP should identify:

         (1) the producing party's name; (2) the production date; and (3) the Bates-number range of

         the materials contained on the production media. The parties may provide encrypted media

         for production.

  7.     General ESI production requests under Federal Rule of Civil Procedure 45, or

  compliance with a mandatory disclosure order of this Court, shall not include email or other

  forms of electronic correspondence (collectively “email”). The parties acknowledge the burden

  of discovery involving emails and other forms of electronic communication and agree that emails

  and electronic communications need not be searched in this matter, and also acknowledge that

  email discovery is presumptively not proportionate to the needs of the case. A party may not

  seek email discovery unless it first obtains leave of Court, and such leave will not be granted

  unless the requesting party satisfies the burden of demonstrating that (1) the requested email

  discovery is highly relevant, proportional to the needs of the case, narrowly tailored to avoid any

  undue burden on the producing party, and necessary to proving its claims or defenses, and (2) the

  information likely to be obtained from the requested email discovery cannot be obtained from

  other sources that are more convenient, less burdensome, or less expensive. Absent such a Court

  order, no party is required to conduct a search of emails. Nothing in this Order prevents a party

  from voluntarily producing the emails of its own custodians.



                                                 -4-
Case 2:19-cv-00040-JRG-RSP Document 112 Filed 08/02/19 Page 5 of 5 PageID #: 1901
  .

      8.     Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged

      or work product protected ESI is not a waiver in the pending case or in any other federal or state

      proceeding.

      9.     The mere production of ESI in a litigation as part of a mass production shall not itself

      constitute a waiver for any purpose.

      10. Except as expressly stated, nothing in this order affects the parties’ discovery obligations under

      the Federal or Local Rules.
             SIGNED this 3rd day of January, 2012.
             SIGNED this 1st day of August, 2019.




                                                            ____________________________________
                                                            ROY S. PAYNE
                                                            UNITED STATES MAGISTRATE JUDGE




                                                      -5-
